Order entered January 17, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01122-CV

                                  CIA BABIY, Appellant

                                             V.

                          RAMZI MORGAN KELLEY, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-04069-2015

                                         ORDER
       This case is set for oral argument on February 26, 2019 at 10:00 a.m. in the Merrill

Hartman Courtroom located on the eighth floor, east tower, of the George L. Allen, Sr. Courts

Building. The panel hearing the case will consist of Justice Schenck, Justice Reichek, and

Justice Nowell.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE